  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
     v.                              )          2:18cr283-MHT
                                     )               (WO)
TONETTA RUTH HARDAWAY                )

                                   ORDER

    Upon     consideration          of     defendant       Tonetta     Ruth

Hardaway’s        acceptance     into      the    Pretrial      Diversion

Program     and    of     the   joint      motion    for    approval     of

pretrial diversion (doc. no. 307), and based on the

representations made on the record on July 25, 2019, it

is ORDERED as follows:

    (1) Said motion is granted.

    (2) The        jury    selection       and    trial    of   defendant

Tonetta    Ruth     Hardaway     are     continued        generally.    The

indictment        will    remain     pending        against     defendant

Hardaway.

    (3) The       Speedy    Trial    Act     is   tolled     pursuant    to

18 U.S.C. § 3161(h)(2) based on the finding that the

ends of justice served by continuing this case outweigh
the best interest of the public and defendant Hardaway

in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A).

     (4) The clerk of the court is to close this case

against defendant Hardaway as of today’s date, pursuant

to   the   Criminal   Statistical    Reporting     Guide    of   the

Administrative Office of Courts Statistical Division.

     (5) Upon    completion   or     termination    of     pretrial

diversion,      the   court   will    enter   further       orders

regarding the charges against defendant Hardaway.

     DONE, this the 26th day of July, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
